Citation Nr: 0638620	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia 
(psychotic disorder, not otherwise specified).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1999 to 
September 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003, rating 
decision of the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for schizophrenia (psychotic disorder, not 
otherwise specified).  

This case is now ready for appellate review.  


FINDINGS OF FACT

There is competent medical evidence that links the veteran's 
diagnosed schizophrenia to active service.  


CONCLUSION OF LAW

Schizophrenia (psychotic disorder, not otherwise specified) 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 
3.303, 307, 3.3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection.  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Certain diseases, including psychoses, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).   

The veteran and his representative contend, in essence, that 
service connection is warranted for schizophrenia based upon 
service incurrence.  The veteran maintains that no psychoses 
was noted on entrance examination, he was treated for 
schizophrenia in service, and he continued to have 
schizophrenia after service.  

The veteran has established a favorable claim in this regard.  

Service medical records show no finding, treatment, or 
diagnosis of schizophrenia, any psychoses, or psychiatric 
disability upon enlistment into service.  Enlistment 
examination was found clinically normal when the veteran was 
psychiatrically evaluated.  On the Report of Medical History 
taken at enlistment, the veteran answered "no" when asked 
if he ever had or have you now any nervous trouble of any 
sort.  

While in service, the veteran was seen in April 2002 for a 
follow-up for  respiratory tract symptoms in which he 
received 24 hour quarters.  At the time of the presentation, 
he displayed significant disorganization in his thoughts and 
behavior.  He admitted to hearing voices, had heard them for 
years, and he was referred to the mental health clinic for 
further psychiatric evaluation and disposition.  He presented 
as a poor historian due to his disorganization, and during 
his initial evaluation he displayed significant flight of 
ideas and tangential thought processes.  There was clear 
paranoia exhibited and obvious reaction to internal 
stimulation with quick motions of his head intermittent with 
constant scanning of the room environment.  His responses 
were frequently out of total context as to the questions 
asked.  Due to his apparent psychotic symptomatology, he was 
admitted to the inpatient psychiatry unit for further 
evaluation and treatment.  

At the time of admission, the veteran was awake and oriented.  
He was unsure of the day and date.  He was cooperative but 
continued to display significant disorganization, but was 
easily redirected by the staff.  He showed no anxiety, 
agitation, or aggression.  He displayed no suicidal or 
homicidal ideation.  He was compliant with his treatment 
plan.  The assessment was psychotic disorder, not otherwise 
specified versus paranoid schizophrenia (current 
symptomatology did not appear to be an acute process and 
there had been no significant change in the level of 
functioning in the last six months; therefore there was doubt 
of organic or substance-induced etiology).  The veteran was 
air evacuated to Walter Reed Army Medical Center (WRAMC) for 
further psychiatric evaluation and disposition.  It was noted 
that a probable medical evaluation board (MEB) would be 
convened.  

Although the WRAMC records are not of record, the veteran's 
DD 214 reflected that the veteran was discharged in 
September 2002, due to disability, existed prior to 
enlistment.  

After service, the veteran underwent VA examination in 
December 2002.  It was noted that the veteran had 
undifferentiated schizophrenia since April 2002.  Psychiatric 
behavior, comprehension, coherence, response, and emotional 
reactions appeared normal.  The pertinent diagnosis was 
undifferentiated schizophrenia.  

When reviewing the entire record, it is clear that the 
veteran has been diagnosed with schizophrenia.  Initially, it 
is important to note that no psychiatric condition was noted 
on enlistment examination in November 1998, nor did the 
veteran indicate at that time on his Report of Medical 
History that he had nervous trouble of any sort.  Although 
the veteran claims that he had a history of hearing voices 
for many years, there is no indication from the record that 
any examiner had access to any medical evidence prior to the 
veteran's service.  The veteran was discharged from service 
for disability that was noted to have existed prior to 
enlistment (EPTE).  This discharge for psychiatric disability 
EPTE appears to have been based solely on the history 
provided by the veteran.  The veteran was initially 
determined at the time of these remarks to be a poor 
historian.  Further, the Court has held that a veteran's 
account of a prior condition is an inadequate basis upon 
which to conclude that he had a condition that preexisted 
service.  Paulson v. Brown, 7 Vet. App. 466 (1995).   

Based upon the lack of evidence showing schizophrenia 
(psychotic disorder, otherwise specified) prior to service, 
the medical evidence showing schizophrenia and treatment 
thereof during service, and the continuity of symptomatology 
and the presence of the disability to date, resolving all 
doubt in favor of the veteran, service connection for 
schizophrenia (psychotic disorder, otherwise specified) is 
warranted based upon incurrence in service.  


ORDER

Service connection for schizophrenia (psychotic disorder, 
otherwise specified) is granted.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


